DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 08/816/2021 that prior art Campbell and Amin in view of Campbell do not disclose the crossing pattern of adjacent wires when viewed from one end of the device since figure 10b of Amin is a side view, and is not shown in figure 10b of Campbell.  However, it is to be noted that the examiner acknowledges Amin would not disclose the crossing pattern, but maintains that Campbell would teach/disclose the crossing pattern. Further, a view from one end of the device can still be extrapolated from a figure having a side view. As seen in figure 10b, 15a, one of ordinary skill in the art would be able to interpret a view from one end of the device and see that adjacent wires of the second feature do cross to form a crossing pattern. The examiner maintains the rejections as argued below.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 113-115, 117-119, 173, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0228038 to Amin in view of U.S. Patent Publication 2012/0172927 to Campbell.


    PNG
    media_image1.png
    500
    713
    media_image1.png
    Greyscale

Campbell teaches a similar device having a plurality of wires (101, figure 1, 4, 15a), each wire of the plurality of wires defines one of first features and one of second features (104, 106, figure 15a ), a plurality of coil anchors arranged about each of the second features (211, figure 25, paragraph 101, a coil anchor 211 seems to extend about a second feature 106, and Campbell teaches embodiments of how the barb 211 can be positioned about what would be the second featured 106 based on hinge points or different locations in paragraph 102-117) for the purpose of allowing the device to have active acute fixation, 
As to claims 114, 115, with the device of Amin and Campbell above, Amin discloses the first wire of the adjacent wires is wound clockwise, and wherein the second wire of the adjacent wires is wound counterclockwise to form a butterfly shape (figure 12a,b). The specific first and second direction from the termination element may not be clockwise and counterclockwise, but the first and second wires do have a section where they are wound in opposite clockwise, counterclockwise directions. 
As to claim 117, with the device of Amin and Campbell above, Amin discloses the second feature defined by the second wire of adjacent wires is offset in a counter-clockwise angular direction with respect to the first feature 
As to claim 118, with the device of Amin and Campbell above, Amin discloses the second feature defined by the second wire is generally longitudinally aligned with a first feature by another wire of the plurality of wires (figure 12a,b).
As to claim 119, with the device of Amin and Campbell above, Amin discloses a third wire is disposed between the second wire and the another wire (118, figure 12a,b). 
As to claim 173, with the device of Amin and Campbell above, Amin discloses an occlusive component (24a) that includes a plurality of first features (elbows of the four leaf clover configuration, figure 12a,b, paragraph 78)  that are each defined by a first portion of a respective wire of the plurality of wires, wherein the first features are located in a generally proximal region of the device (figure 12a,b), a support component (24b,) that includes a plurality of second features (other elbows of the four leaf clover configuration, figure 12a,b, paragraph 78) that are each defined by a second portion of the respective wire of the plurality of wires, wherein the second features are located in a generally distal region of the device (figure 12a,b). 
Claims 113-115, 117-119, 173 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication 2012/0172927 to Campbell.
As to claim 113, Campbell discloses a device for occluding an aperture in a body of a patient (paragraph 48), comprising a plurality of wires (101, 

    PNG
    media_image2.png
    505
    1027
    media_image2.png
    Greyscale

As to claims 114, 115, Campbell discloses the first wire of the adjacent wires is wound clockwise, and wherein the second wire of the adjacent wires is wound counterclockwise to form a butterfly shape (figure 10b,15a, see annotated figure above). The specific first and second direction from the termination 
As to claim 117, Campbell discloses the second feature defined by the second wire of adjacent wires is offset in a counter-clockwise angular direction with respect to the first feature defined by the first wire of the adjacent wires when viewed form the distal end of the device (figure 15a). 
As to claim 118, Campbell discloses the second feature defined by the second wire is generally longitudinally aligned with a first feature by another wire of the plurality of wires (figure 10a, 15a).
As to claim 119, Campbell discloses a third wire is disposed between the second wire and the another wire (a third wire, paragraph 56). 
As to claim 173, Campbell discloses an occlusive component (109) that includes a plurality of first features (10b)  that are each defined by a first portion of a respective wire of the plurality of wires, wherein the first features are located in a generally proximal region of the device (figure 10b), a support component (108) that includes a plurality of second features (figure 9) that are each defined by a second portion of the respective wire of the plurality of wires, wherein the second features are located in a generally distal region of the device  (figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771